Exhibit 10.ii.d

LOGO [g57670mosaic-logo.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

MEXICO

 

DATE:    July 1, 2007 SELLER:    FERTILIZANTES MOSAIC, S. de R.L. de C.V. BUYER:
   AGRIBRANDS PURINA MEXICO, S.A. de C.V. PRODUCT:    BIOFOS SPECIFICATIONS:   
TYPICAL MOSAIC SPECIFICATIONS MARKET:    MEXICO PERIOD:    JULY 2007 – JUNE 2008
PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED
AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:
   45 DAYS TERMS:   

MOSAIC TERMS AND CONDITIONS TO APPLY.

(ATTACHED)

 

AGRIBRANDS PURINA MEXICO,     FERTILIZANTES MOSAIC, S.A. de C.V.     S. de R.L.
de CV By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 